In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-141V
                                      Filed: June 16, 2014

*************************
PAIGE S. GOODINGS,             *
                               *
                               *
                Petitioner,    *   Notice of Dismissal;
                               *   Vaccine Rule 21(a); No Judgment;
                               *   Order Concluding Proceedings
           v.                  *
                               *
SECRETARY OF HEALTH AND        *
HUMAN SERVICES                 *
                               *
                Respondent.    *
                               *
*************************
                   ORDER CONCLUDING PROCEEDINGS1

       On June 16, 2014, Petitioner filed a Notice of Voluntary Dismissal in the above-
captioned case.

       Accordingly, pursuant to Vaccine Rule 21 (a) the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).

IT IS SO ORDERED.

                                                  s/ Lisa D. Hamilton-Fieldman
                                                  Lisa D. Hamilton-Fieldman
                                                  Special Master

        1
          Because this unpublished Order contains a reasoned explanation for the action in this case, I
intend to post this Order on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further,
consistent with the rule requirement, a motion for redaction must include a proposed redacted decision.
If, upon review, I agree that the identified material fits within the requirements of that provision, I will
delete such material from public access.